DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 03/09/2021.

Information Disclosure Statement
The information disclosure statements filed 04/09/2021,08/04/2021, 10/20/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 03/09/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2019/0048826A1 to POINTON et al. (POINTON) combined with “Advanced Technologies for Next Generation Regional Jets- Survey of Research Activities at MTU Aero Engines-Published 2007” to ENGBER (ENGBER) and following reasons.
Regarding claim 1:
POINTON discloses:
A gas turbine engine comprising: 
a high pressure turbine (See Figs. 1-3: ¶0031: high pressure turbine 24);
a low pressure turbine (See Figs. 1-3: ¶0030: low pressure compressor 18);
a high pressure compressor (See Figs. 1-3: ¶0032: high pressure compressor 20) coupled to the high pressure turbine (See Figs. 1-3: ¶0031: high pressure turbine 24) by a high pressure shaft (See Figs. 1-3: ¶0032: high pressure shaft 32);
a propulsor (See Figs. 1-3: propulsor 16) and a low pressure compressor (See Figs. 1-3: ¶0030: low pressure compressor 18) coupled to the low pressure turbine via a low pressure shaft (See Figs. 1-3: ¶0032: the low pressure compressor 18 is coupled to the low pressure turbine 26) and a reduction gearbox (See Figs. 1-3: ¶0032: via reduction gear box 36) ; wherein
the high pressure compressor has a pressure ratio of 10:1 (See Figs. 1-3: ¶0018) and consists of 10 or 11 stages (See Figs. 1-3: ¶0022: discloses between 8-12 stages);
and
the high pressure compressor and low pressure compressor together define a core overall pressure ratio at cruise conditions of between 40:1 and 60:1 (See Figs. 1-3: ¶0018, ¶0030);
Further the definition of average stage pressure ratio provides for 10 stage compressor having an average stage pressure between 1.25 and 1.35 a value of the pressure ratio between (1.25x1.25x1.25x1.25x1.25x1.25x1.25x1.25x1.25x1.25= 9.31) 9.31:1 and (1.35 x 1.35 x 1.35 x1.35x1.35x1.35x1.35x1.35x1.35x1.35=20.1)  or 20.1:1, since the pressure ratio of the high pressure compressor is 10:1 than the average stage pressure ratio will be between 1.25-1.35 i.e.1.259 (1.259x1.259x1.259x1.259x1.259x1.259x1.259x1.259x1.259x1.259=10).
Additionally, ENGBER teaches, on Pg. 3, first column, first paragraph, that increasing stage loading, i.e., average stage pressure ratio, facilitates reducing stage count which minimized manufacturing cost. Therefore, the average stage loading i.e., average stage pressure ratio at cruise conditions was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. MPEP 2144.05(II)(B).  In this case, the recognized result is that average stage loading i.e., average stage pressure ratio at cruise conditions determined the high pressure compressor pressure ratio at cruise conditions.  Since the general conditions of the claim, i.e., a 10-stage high pressure compressor had an average stage loading i.e. average stage pressure ratio at cruise conditions of between 1.25 and 1.35, were disclosed in the prior art by ENGBER, further it is not inventive to discover the optimum workable range by routine experimentation, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to optimize the system to achieve desired average pressure ratios at cruise conditions by modifying the stage numbers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  

Regarding claim 4:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, wherein the
low and high pressure compressor define a core overall pressure ratio at cruise conditions 36:1 and 56:1 (See ¶0030).

Regarding claim 5:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, wherein the low pressure compressor consists of between 3 or 4 stages (See ¶0022: discloses low pressure compressor may comprise between 2 and 4 stages). 

Regarding claim 6:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, wherein the low pressure compressor defines a cruise pressure ratio of between approximately 1.5 and 3.5 (See ¶0017 ratio between 2 and 4).

Regarding claim 7:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, wherein the high pressure compressor defines a cruise pressure ratio of between 12:1 and 27:1.

Regarding claim 8:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, wherein the high pressure turbine consists of two or fewer stages (See ¶0031) .

Regarding claim 9:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, wherein the  low pressure turbine consists of five or fewer stages (See ¶0031).

Regarding claim 10:
POINTON in view of ENGBER discloses:
A method of operating the gas turbine engine of claim 1, comprising, at cruise conditions, operating the high pressure compressor provide an average stage pressure ratio of between 1.25 and 1.35 (see rejection of claim 1 above), and operating the low pressure and high pressure compressors to provide a core overall pressure ratio of between 40:1 and 60:1 (See ¶0030).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2019/0048826A1 to POINTON et al. (POINTON) as applied to claim 1 above, and further in view of Non- Patent literature “Axial Flow Compressors published 2014” to DIXON (DIXON)
Regarding claim 2:
POINTON in view of ENGBER discloses:
A gas turbine engine according to claim 1, POINTON in view of ENGBER discloses all the limitations of claim 1, POINTON in view of ENGBER implicitly discloses relative rotor inlet Mach number, POINTON in view of ENGBER is silent regarding specific  a relative rotor inlet Mach number of between 1.0 and 1.2 at cruise:
However, DIXON teaches:
wherein the high and low pressure compressors are configured to define a relative rotor inlet Mach number of between 1.0 and 1.2 at cruise conditions (DIXON: rotor inlet MACH numbers of up to 1.7, page 2/15, para 5.10 lines 16-19 of said para 5.10), a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP: 2144.05 I).
Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2019/0048826A1 to POINTON et al. (POINTON) as applied to claim 1 above, and further in view of U.S Patent number 706563 to FRANCIS (FRANCIS) and U.S Patent number 6312221 to YEKTA et al. (YEKTA).
Regarding claim 3:
POINTON discloses:
A gas turbine engine according to claim 1, POINTON in view of ENGBER discloses all the limitations of claim 1, POINTON in view of ENGBER implicitly discloses wherein the high pressure compressor defines an inlet rotor hub to tip ratio, however POINTON in view of ENGBER does not explicitly disclose wherein the high pressure compressor defines an inlet rotor hub to tip ratio of between 0.45 and 0.6.
However, FRANCIS teaches:
high pressure compressor defines an inlet rotor hub to tip ratio of 0.75 (FRANCIS: page 3 left column lines 15-20).
Although POINTON in view of ENGBER discloses a range of inlet rotor hub to tip ratio and FRANCIS discloses inlet rotor hub to tip ratio of 0.75 of high-pressure compressor, POINTON in view of ENGBER and FRANCIS disclose very close specific inlet hub to tip ratio, however YETKA teaches that  inlet hub to tip ratio being a result-effective variable achieving the result of desired inlet hub to tip ratio is dependent on compromise between specific airflow and weight, the number of stages to be determined to arrive at desired specific inlet hub to tip ratio of a compressor  depending on the system requirement (YEKT: col. 1 lines 49-52).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired inlet hub to tip ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Regarding claim 11:
POINTON discloses:
A gas turbine engine according to claim 3, POINTON in view of ENGBER and FRANCIS discloses all the limitations of claim 1, and high pressure compressor defines an inlet rotor hub to tip ratio of 0.75 (FRANCIS: page 3 left column lines 15-20).
Although POINTON in view of ENGBER discloses a range of inlet rotor hub to tip ratio and FRANCIS discloses inlet rotor hub to tip ratio of 0.75 of high-pressure compressor, POINTON in view of ENGBER and FRANCIS disclose very close specific inlet hub to tip ratio, however YETKA teaches that  inlet hub to tip ratio being a result-effective variable achieving the result of desired inlet hub to tip ratio is dependent on compromise between specific airflow and weight, the number of stages to be determined to arrive at desired specific inlet hub to tip ratio of a compressor  depending on the system requirement (YEKT: col. 1 lines 49-52).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired inlet hub to tip ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746 
March 5, 2022